DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed March 16, 2022 in response to the Office Action of November 16, 2021, is acknowledged and has been entered. Claims 1-4, 15, 17-22, 24-42, 44-46, 50, 52, 54-59, 61-65, 90, 92, 93, and 95 are now pending. Claim 94 is new. Claims 17-22, 28-31, 33, 38, 44-46, 50, 52, 54-59, 61-64 remain withdrawn. Claims 1-4, 15, 24-27, 32, 34-37, 39-42, 51, 65, 90, 92, 93, and 95 are currently being examined as drawn to the elected species of: 
B.	HBV Surface antigen;
C.	anti-CD3 scFv immunostimulatory entity;
D.	human IgG1 Fc as the linker;
E.	DNA polynucleotide;
F.	a different polynucleotide encoding a cryoprotective agent; and
F1. 	Cyroprotective agent Bcl2.


New Rejections
(necessitated by amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1, 2, 4, 14, 15,  24-27, 32, 34-36, 39, 40, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,059,767, Protzer et al, 371 file date March 14, 2016, and published July 14, 2016; as evidenced by Zhang et al (Am J Physiol Gastrointest Liver Physiol., 2011, 301:G565-G573); Guan et al (Molecular Medicine Reports, 2017, 16:6102-6108); in view of US Patent Application Publication 2014/0072581, Dixit et al, published March 2014.
Protzer et al teach a DNA plasmid vector encoding a secretable bispecific antibody that comprises a first binding domain to a hepatitis B virus (HBV) antigen linked to a second binding domain to CD3; wherein the HBV antigen is a surface antigen including large surface antigen (HBs); wherein the binding domains are scFv (abstract; col. 5, lines 55 to col. 20, line 11; Figures 1 and 2; Examples 1-4; claims 1-13); wherein the HBV binding domain comprises 5A19 (5α19) scFv (col. 10, line 23; col. 14, lines 29-46; SEQ ID NOs:13-18); wherein the binding domains are linked by an Fc domain linker that is an IgG1 Fc domain (col. 8, line 64 to col. 9, line 52; Figure 2); wherein the Fc domain is mutated to reduce FcRɣ receptor binding (col. 9, lines 10-33); wherein the bispecific antibody is oriented from N- to C-terminus as HBV scFv – Fc linker- CD3 scFv or the reverse (Figure 2; Example 1 “scFv – linker - hIgG1 Fc-linker – scFv”). Protzer et al teach utilizing OKT3 anti-CD3 antibody for making the bispecific antibody (col. 10, lines 23-30; col. 14, lines 47-64). Protzer et al teach dual targeting of HBV antigen and CD3 in order to stimulate immune effector cells, such as CTLs, expressing CD3 (col. 7, lines 24-51; col. 8, lines 19-29; col. 10, lines 3-31; Figures 5-9; claims 1, 9, and 10). Protzer et al exemplify making the bispecific antibody comprising the six CDRs of OKT3 anti-CD3 antibody (SEQ ID NOs:19-24 comprised in bispecific construct SEQ ID NO:43) in Example 1, wherein the six CDRs are 100% identical to the six CDRs comprised by the instant OKT3-7 variant antibody SEQ ID NO:29 (Example 1, claims 1-10). 
The DNA plasmid vector encoding a secretable bispecific antibody is pcDNA3.1 purchased from Invitrogen to transfect mammalian HEK293 cells for antibody production and does not kill the cells (Example 1). As evidenced and exemplified by Zhang et al, pcDNA3.1 vector encoding secretable protein transfects mammalian liver cells (HepG2) without killing the cells, and is capable of producing secretable protein in liver cells (Materials and Methods; Figures). As evidenced by Guan et al, mice injected with pcDNA3.1 capable of encoding a secretable protein in liver cells does not cause toxicity when compared to untreated control mice (Figures 1 and 6; Materials and Methods). Thus, it is reasonably expected that the pcDNA3.1 vector encoding a secretable bispecific antibody that comprises a first binding domain to a hepatitis B virus (HBV) antigen linked to a second binding domain to CD3 (immunostimulatory entity) taught by Protzer et al inherently has the properties of being capable of producing the bispecific antibody inside liver cells of a mammalian without killing the cells and without toxicity as compared to untreated mammalian subjects.
	Protzer et al does not teach the OKT3 anti-CD3 antibody comprises instant SEQ ID NO:29.
	Dixit et al teach making bispecific antibody constructs comprising anti-CD3 OKT3 antibody comprising the same six CDRs of OKT3 antibody as taught by Protzer et al. Dixit et al teach the OKT3 antibody is the OKT3-7 variant antibody SEQ ID NO:15 that is 100% identical to instant OKT3 antibody SEQ ID NO:29 (see sequence alignment below) (Example 10; Table 18). Dixit et al teach making and using the anti-CD3 antibody constructs for the same purpose as Protzer, to simultaneously bind target cells expressing a target antigen and to bind immune cells expressing CD3.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the OKT3 antibody sequence of Dixit et al in place of the OKT3 antibody sequence in the bispecific antibody taught by Protzer et al.  One would have been motivated to and have a reasonable expectation of success to because Protzer et al explicitly teach and successfully demonstrate utilizing OKT3 antibody in their HBs/CD3 bispecific antibody construct to target and stimulate CTLs, and Dixit et al teach the known sequence of OKT3 antibody, instant SEQ ID NO:29, for construction of a bispecific antibody construct to serve the same function of targeting antigen-expressing cells to CD3-expressing immune cells to stimulate an antigen-specific immune response. One of skill in the art could have substituted one known OKT3 antibody sequence comprising the same six CDR binding sequences for another in the bispecific antibody construct of Protzer et al, and the results of producing the secretable bispecific antibody targeting HBV surface antigen and CD3 would have been predictable.

SEQ ID NO:29 alignment:
Dixit et al teach the OKT3 bispecific antibody construct sequences in Example 10:
“All amino acid sequences include the sequence EFATMAVMAPRTLVLLLSGALALTQTWAG (which includes the signal peptide sequence and residues generated in the restriction site used for cloning)”. Therefore, the first 30 amino acids of the bispecific construct are a signal peptide sequence.
RESULT 6
US-13-949-166-15
; Sequence 15, Application US/13949166
; Publication No. US20140072581A1
; GENERAL INFORMATION
;  APPLICANT: DIXIT, SURJIT DIXIT
;  APPLICANT:UROSEV, DUNJA
;  APPLICANT:NG, GORDON YIU KON
;  APPLICANT:D'ANGELO, IGOR EDMONDO PAOLO
;  TITLE OF INVENTION: IMMUNOGLOBULIN CONSTRUCTS COMPRISING SELECTIVE PAIRING OF THE
;  TITLE OF INVENTION:LIGHT AND HEAVY CHAINS
;  FILE REFERENCE: 40252-714.201
;  CURRENT APPLICATION NUMBER: US/13/949,166
;  CURRENT FILING DATE: 2013-07-23
;  PRIOR APPLICATION NUMBER: 61/857,652
;  PRIOR FILING DATE: 2013-07-23
;  PRIOR APPLICATION NUMBER: 61/674,820
;  PRIOR FILING DATE: 2012-07-23
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 15
;  LENGTH: 729
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-13-949-166-15

  Query Match             100.0%;  Score 1305;  DB 11;  Length 729;
  Best Local Similarity   100.0%;  
  Matches  241;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGGGVVQPGRSLRLSCKASGYTFTRYTMHWVRQAPGKGLEWIGYINPSRGYTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         30 QVQLVQSGGGVVQPGRSLRLSCKASGYTFTRYTMHWVRQAPGKGLEWIGYINPSRGYTNY 89

Qy         61 NQKVKDRFTISRDNSKNTAFLQMDSLRPEDTGVYFCARYYDDHYCLDYWGQGTPVTVSSG120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         90 NQKVKDRFTISRDNSKNTAFLQMDSLRPEDTGVYFCARYYDDHYCLDYWGQGTPVTVSSG149

Qy        121 GGGSGGGGSGGGGSDIQMTQSPSSLSASVGDRVTITCSASSSVSYMNWYQQTPGKAPKRW180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        150 GGGSGGGGSGGGGSDIQMTQSPSSLSASVGDRVTITCSASSSVSYMNWYQQTPGKAPKRW209

Qy        181 IYDTSKLASGVPSRFSGSGSGTDYTFTISSLQPEDIATYYCQQWSSNPFTFGQGTKLQIT240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        210 IYDTSKLASGVPSRFSGSGSGTDYTFTISSLQPEDIATYYCQQWSSNPFTFGQGTKLQIT269

Qy        241 R 241
              |
Db        270 R 270


	
3.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,059,767, Protzer et al and US Patent Application Publication 2014/0072581, Dixit et al, published March 2014as applied to claims 1, 2, 4, 14, 15, 24-27, 32, 34-36, 39, 40, and 90 above, and further in view of Li et al (Acta Pharmacologica Sinica, 2010, 31:509-514).
Protzer et al and Dixit et al (the combined references) teach a plasmid encoding the bispecific HBVxCD3 antibody as set forth above. Protzer et al teach and demonstrate transfecting and expressing the secreted bispecific antibody in HEK293 cell culture in Example 1 for production. 
The combined references do not teach the plasmid encoding the recombinant antibody was transfected into cells using a lipid-based nanoparticle.
Li et al teach and demonstrate successful transfer of DNA plasmid vectors to HEK293 cells and gene expression utilizing lipid-based nanoparticles, and with high transfection efficiency (Materials and Methods; abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize lipid-based nanoparticles with the polynucleotide in the gene transfer method to HEK293 cells taught by the combined references. One would have been motivated to and have a reasonable expectation of success to given Li et al teach and demonstrate successful transfer of DNA plasmid vectors to HEK293 cells and gene expression utilizing lipid-based nanoparticles with high transfection efficiency.


4.	Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,059,767, Protzer et al and US Patent Application Publication 2014/0072581, Dixit et al, published March 2014; as applied to claims 1, 2, 4, 14, 15,  24-27, 32, 34-36, 39, 40, and 90 above, and further in view of Roman et al (J of Biotechnology, 2016, 239:57-60).
It is noted the instant published specification at paragraph [20] states the tissue-specific regulatory sequence can comprise an albumin enhancer.
Protzer et al and Dixit et al (the combined references) teach a plasmid encoding the bispecific HBVxCD3 antibody as set forth above. Protzer et al teach and demonstrate expressing the secreted bispecific antibody in HEK293 cell culture in Example 1 for production. Example 1 states the bispecific antibody was transfected into HEK293 cells for production using pcDNA3.1(−) (Invitrogen) plasmid, which is controlled by a CMV promoter.
The combined references do not teach the plasmid comprises albumin enhancer.
Roman et al teach enhancing heterologous protein expression and secretion in HEK293 cells utilizing different promoters and secretion signals in an expression cassette, including CMV and albumin that were successful in protein production and secretion (p. 57, col. 1; Figures 2-4).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize albumin in the expression vector taught by the combined references to express the bispecific antibody in HEK293 cells. One would have been motivated to and have a reasonable expectation of success to given Roman et al teach and demonstrate successful expression and secretion of protein in HEK293 cells using albumin sequence.


5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,059,767, Protzer et al and US Patent Application Publication 2014/0072581, Dixit et al, published March 2014, as applied to claims 1, 2, 4, 14, 15, 24-27, 32, 34-36, 39, 40, and 90 above, and further in view of Eren et al (Immunology, 1998, 93:154-161); WO 1997047654, Reisner et al, published December 1997; and Galun et al (Hepatology, 2002, 35:673-679).
	Protzer et al and Dixit et al (the combined references) teach a plasmid encoding the bispecific HBVxCD3 antibody as set forth above.
The combined references do not teach the HBV scFv antibody is XTL19 (instant SEQ ID NO:3) or XTL17 (instant SEQ ID NO:4) scFv.
It is noted the instant specification discloses XTL19 is antibody 19.79.5 ([237]) and XTL17 is antibody 17.1.41 ([141]).
Eren et al disclose the known sequence structure of human anti-HBsAg antibodies 19.79.5 and 17.1.41 (Figure 5). Eren et al teach utilizing these antibodies to treat HBV infection (abstract; Discussion).
Reisner et al also teach antibodies 19.79.5 and 17.1.41, the sequences in Figures 10 and 11, and demonstrate successfully inhibiting HBV infection in a mouse model utilizing 19.79.5 (Figures 8 and 9).
Galun et al teach and demonstrate successfully treating HBV patients with XTL19 (HBV-Ab19) and XTL17 (HBV-Ab17) antibodies (Materials and Methods; Discussion).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the sequences of scFV of 19.79.5 or 17.1.41 as the HBsAg antibody in the bispecific antibody construct of the combined references. One would have been motivated to and have a reasonable expectation of success to given: (1) Protzer et al explicitly teach and suggest utilizing an scFv of an HBsAg antibody in their bispecific antibody construct for the treatment of HBV infection, and teach known methods for making scFv from antibody sequences; and (2) Eren et al Reisner et al, and Galun et al teach 19.79.5 or 17.1.41 are known HBsAg antibodies successful in the treatment of HBV infection and disclose their sequences. One of skill in the art could have substituted one known HBsAg antibody for another in the construct of Protzer et al, and the results of producing the construct with the scFv of another known functionally equivalent HBsAg antibody would have been predictable.

6.	All other rejections recited in the Office Action mailed November 16, 2021 are hereby withdrawn in view of amendments.


7.	Conclusion: Claims 51, 65, 92, 93, and 95 are allowed. Claims 1-4, 15, 24-27, 32, 34-37, 39-42, and 90 are rejected.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642